Citation Nr: 0522009	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  94-45 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
upper extremity disability due to Agent Orange exposure.  

2.  Entitlement to service connection for a chronic bilateral 
lower extremity disability due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse and a friend




ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 RO decision that denied the veteran's 
claims of service connection for chronic bilateral upper and 
lower extremity disability, claimed as due to Agent Orange 
exposure.  

When the veteran's case was before the Board in May 1998, the 
issues on the title page were remanded to the RO for 
additional development.  The case was again remanded by the 
Board in June 2003 and was returned to the Board in June 
2005.  

It is noted that the veteran was scheduled for a May 2005 
Board hearing but failed to report for such.  He has not 
since indicated a reason for his absence or requested another 
hearing.  As such, the Board may proceed with appellate 
review. 


FINDINGS OF FACT

1.  Any current chronic bilateral upper extremity disability 
is not related to a disease, injury, or event in service to 
include any herbicide exposure.

2.  Any current chronic bilateral lower extremity disability 
is not related to disease, injury, or event in service to 
include any herbicide exposure. 


CONCLUSIONS OF LAW

1.  A chronic bilateral upper extremity disability was not 
incurred in or aggravated by service; and it may not be 
presumed to have been incurred during such service, including 
as secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2004). 

2.  A chronic bilateral lower extremity disability was not 
incurred in or aggravated by service; and it may not be 
presumed to have been incurred during such service, including 
as secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In June 1994, the RO denied the 
veteran's claims of service connection.  He was properly 
notified of the outcome as well as the reasoning behind the 
adverse decision in a June 1994 letter.  The Board concludes 
that the discussion in the June 1994 RO decision, statement 
of the case (SOC) (issued in July 1994), supplemental 
statements of the case (SSOC) (issued in February 1995, July 
1996, September 2001, and July 2004) and numerous letters 
over the years (to include the August 2003 VCAA letter) 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOCs, and various letters 
informed him of: why the evidence on file was insufficient to 
grant service connection; what evidence the record revealed; 
what VA was doing to develop the claim; and what information 
and evidence was needed to substantiate his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims for service connection.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits. Here, the August 2003 letter was sent 
perforce following the June 1994 RO decision.  In this 
regard, it is noted that the VCAA was not in existence at the 
time of the June 1994 RO decision.  In any event, any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made extensive efforts to 
develop the record.  All relevant records are on file to 
include the veteran's service, private, and VA medical 
records.  He was also afforded multiple VA compensation 
examinations to determine the nature and etiology of his 
claimed disabilties.  There is no indication that these 
examinations were inadequate.  In this regard, it is noted 
that the August 2001 VA examination included a definitive 
opinion which was based on the entire medical record.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled 
its duty to assist with regard to the veteran's claims.

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Factual Background

The veteran's service medical records reflect that in 
September 1965, he reported that he had sustained an injury 
to his right foot.  In March 1966, it was noted he had a 
right ankle strain when a log fell on his right foot.  On 
separation examination in September 1967, his lower 
extremities were specifically described as normal.  No 
disabilities of the upper or lower extremities were 
identified. 

In July 1989, the veteran underwent a VA compensation 
examination and he reported having multiple joint pains which 
began 2 years after his service discharge.  Following an 
examination, the impression was back and joint pains by 
history. 

In a July 1989 statement, J.L.G., M.D., indicated that the 
veteran had total body pain for many years.  It was noted 
that he had a variety of tests, all of which were normal.  A 
bone scan showed only uptake in the left elbow, consistent 
with osteomyelitis. 

Private medical records, dated in 1990, reflect diagnoses 
including RSD and causalgia of the left upper extremity.  An 
August 1990 medical record shows that the veteran reported 
having recurrent leg and arm pain which began after his 
return from Vietnam.  It was noted that such was extensively 
evaluated and there was no identifiable cause.  

In a November 1991 statement from a private physician, it was 
indicated that the veteran had sustained injuries while at 
work in 1986.  It was noted that he had left shoulder and 
left elbow problems.  It was also noted that he was being 
treated for reflex sympathetic dystrophy (RSD). 

In an October 1993 claim, the veteran indicated that he had 
pain of his arms and legs which was attributable to Agent 
Orange exposure. 

At a January 1994 RO hearing, the veteran testified that he 
did not receive treatment for upper and lower extremity pain 
by military doctors.  He did say he talked to a private 
doctor, in 1968, and was told that he may have arthritis.  He 
said that he was seen by VA in the 1970s. 

An October 1996 medical opinion from Dr. N. M., M.D., 
reflects that the veteran developed severe RSD involving the 
left upper extremity and subsequently to his left leg.  The 
doctor indicated that the veteran's pain history dated back 
to his experience in Vietnam where he was exposed to Agent 
Orange.  It was noted that the veteran suffered a blunt 
injury to his elbow, had a complicated course of persistent 
swelling and finally underwent surgical debridement of the 
left elbow.  In the opinion of Dr. N.M., the veteran's 
generalized pain following his return from Vietnam and his 
subsequent development of RSD after a minor injury could very 
well be related to his exposure to Agent Orange.  

On VA examination in April 1997, the veteran related that 
following his return home from active duty, he had aches and 
pains throughout his body, legs, arms, and shoulders which 
continued to the present.  It was noted that the veteran's 
past medical history included generalized fatigue, RSD, 
status post surgical debridement of the left elbow and 
stellate ganglion sympathectomy.  The current diagnosis 
included RSD of the left upper extremity.  The examiner 
indicated that Agent Orange was not responsible for the 
veteran's RSD.  However, it was noted that the veteran was 
exposed to Agent Orange while in Vietnam and that generalized 
fatigue and pain in the upper and lower extremities could be 
related to such exposure.  

Social Security Administration records show that he has been 
awarded benefits based on a disability of the upper 
extremity. 

At a February 1998 Board hearing, the veteran testified that 
he had received a settlement from the State Employment 
Compensation Committee regarding his left elbow disability.  
He also related that he had Agent Orange problems that 
effected his legs and arms.  

In a March 1998 medical opinion from Dr. J. G., M.D. it was 
noted that the veteran was seen in the past due to an 
infection of his elbow and complaints of diffuse arthalgias 
and neuropathy which had been ongoing for many years.  The 
doctor opined that it was certainly possible that the 
veteran's neuropathy and chronic pain could be due to 
exposure to Agent Orange during service in Vietnam since no 
other clear etiology had been found.   

On VA spine examination in November 1998, it was noted that 
the veteran complained of numbness in the tips of his left 
index finger, thumb, and middle fingers since service 
discharge.  The veteran also had an infection in the bones of 
the left elbow which required multiple surgeries to cure.  
Diagnoses included frozen, left shoulder with muscular 
atrophy and limitation of the motion of the left upper 
extremity.  It was noted that the hands, the tips of the 
index, middle finger and thumb have a decreased sensation, 
the cause of which is unknown and cannot be determined.  The 
examiner noted that none of the veteran's conditions appeared 
to be related to Agent Orange, except the decreased sensation 
in the fingertips, the etiology of which was unknown.  

On VA peripheral nerves examination in November 1999, it was 
noted that the veteran complained of pain and numbness in the 
left arm and both hands on and off since 1986.  Occasional 
numbness of both legs and feet was also reported.  The 
diagnoses included bilateral carpal tunnel syndrome, left 
more than right; peripheral neuropathy, etiology not known, 
of both upper and lower extremities; shoulder, hand syndrome, 
left, reflex sympathetic dystrophy, by history on the left 
arm and left shoulder.  The examiner commented that regarding 
the etiology of the carpal syndrome, shoulder/hand syndrome, 
and reflex sympathetic dystrophy, no obvious etiology could 
be determined.  The examiner was unable to comment on the 
cause as secondary to Agent Orange exposure or not, as it was 
not known.  

In an August 2001 VA medical opinion, it was noted that a 
review of the veteran's claims folder had been made to 
include a review of the November 1999 VA examination report.  
It was noted that the etiology of the veteran's current 
disabilities did not "appear causally related to the 
veteran's military service."  The examiner also opined that 
the veteran's current disabilities did not "appear to be 
causally related to Agent Orange exposure."  

A March 2002 VA spine compensation report reflects diagnoses 
included chronic body pain and intermittent low back pain 
which were due to diffuse body pain.

On a VA peripheral nerves examination in December 2003, it 
was noted that the veteran reported a history of numbness, 
tingling and paresthesia of both upper and lower extremities, 
off and on since service in Vietnam.  The diagnoses included 
peripheral neuropathy of both upper and lower extremities, 
asymmetrically left more than the right, etiology unclear.  
The condition was described as moderately severe in nature.  
Additional diagnoses included chronic cervical neck strain; 
chronic lower back strain, status post sympathectomy, reflex 
sympathetic dystrophy.  The examiner (who also completed the 
November 1999 examination, discussed above) indicated that 
the veteran's current neuropathy etiology was unclear and was 
not related to his back or neck problems.  

Historical VA medical records note treatment for a variety of 
disorders including RSD, osteopenia and chronic pain 
syndrome.  Private medical records reflect that the veteran 
participated in a pain management program following the 
stellate ganglion sympathectomy performed in 1989.  

The veteran submitted articles which regard war-related 
illnesses.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Lastly, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation, that is, 
without the benefit of the presumption applicable to exposure 
to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  This means that the veteran may show that exposure to 
Agent Orange actually caused chronic disability of the upper 
and lower extremities.  Actual causation carries a very 
difficult burden of proof.  Combee, 34 F.3d at 1043.  In this 
case, since the Secretary is required by law to issue a 
presumption of service connection when sound medical and 
scientific evidence shows a positive association between a 
disease and exposure to certain herbicide agents, 38 U.S.C.A. 
§ 1116(b), the veteran would have to produce medical or 
scientific evidence of greater weight than that relied upon 
by the National Academy of Sciences and the Secretary in 
finding that there is no positive association exists between 
exposure to certain herbicide agents and chronic disabilities 
of the upper and lower extremities.  See 67 Fed. Reg. 42,600, 
42605 (June 24, 2002) (explaining scientific basis for 
finding).

A review of the record does not show that the veteran had any 
chronic disabilities of the upper or lower extremities during 
active duty (1965-1967).  It is acknowledged that he 
sustained injuries to the right foot; following treatment, 
however, such conditions resolved.  At the time of his 
separation, neither a disability of the upper or lower 
extremities were noted. 

There is no evidence of any arthritis of the upper or lower 
extremities within one year of his service discharge.  
Further, there is no evidence of acute and subacute 
peripheral neuropathy or transient neuropathy which appeared 
within weeks or months of exposure to an herbicide agent and 
resolved within two years of the date of onset.  Peripheral 
neuropathy first manifested decades after service and exists 
currently.  

The current medical evidence reveals a plethora of diagnoses 
aside from peripheral neuropathy.  RSD, diffuse arthralgias 
and neuropathies, and muscular atrophy of the upper extremity 
are among the diagnosed conditions.  There are multiple 
opinions on file regarding the etiology of the veteran's 
disabilities of the upper and lower extremities.  First, 
there are opinions in which the examiner essentially 
indicates that he/she is unable to render an etiological 
opinion between the veteran's condition and service.  Second, 
there are opinions that are largely speculative.  Third, 
there are opinions that speak definitively to the nature and 
etiology of the veteran's condition.

First, in opinions rendered in November 1999 and December 
2003, the same VA examiner indicated that he could not 
determine the etiology of the veteran's conditions, and could 
not comment on the effect, if any, of any Agent Orange 
exposure.  In a November 1998 opinion, a VA examiner 
indicated that the etiology of the veteran's decreased 
sensation of the fingertips was unknown.

Second, there are opinions on file, rendered by private and 
VA physicians, which  are to the effect that his current 
problems could be related to Agent Orange exposure.  
Specifically, an October 1996 opinion of Dr. N. M. is to the 
effect that the veteran's RSD, which developed after 
sustaining a minor injury, could by related to Agent Orange 
exposure.  An April 1997 VA examination opinion is to the 
effect that generalized fatigue and pain could be related to 
Agent Orange exposure.  A March 1998 opinion from Dr. J.G. 
reflects that it was possible that the veteran's neuropathy 
and chronic pain could be due to Agent Orange exposure.  The 
Board finds that the aforementioned opinions are equivocal 
and speculative and, at most, do little more than propose 
that it is possible the veteran's currently diagnosed 
problems of the upper and lower extremities are related to 
Agent Orange exposure during service.  None of the examiners 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Pure speculation is not legally sufficient to establish 
service connection.  The aforementioned opinions fall short 
of the level of certainty necessary for the Board to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Further, the probative value of the 
opinions is wholly outweighed by the contrary evidence of 
record, to include the report of the NAS.  Based on sound 
medical research to include reports prepared by the NAS, the 
Secretary of VA has not found a positive association between 
Agent Orange and any chronic persistent peripheral 
neuropathy, RSD or any other disability of the upper or lower 
extremities that the veteran has.

Third, in a November 1998 VA examination report it was opined 
that none of the veteran's conditions (to include a frozen 
left shoulder with muscular atrophy and limitation of motion 
of the left upper extremity) were related to Agent Orange 
exposure.  In an August 2001 opinion, another VA examiner 
indicated that following a review of the medical evidence on 
file, the veteran's conditions were not causally related to 
Agent Orange exposure.  The Board finds that these opinions 
which discount a link between the veteran's current 
disabilities of the upper and lower extremities and service 
to be the most probative evidence on file.

While the veteran believes that he developed peripheral 
neuropathy and other disabilities of the upper and lower 
extremities as a result of Agent Orange exposure, his opinion 
is not competent because he is not qualified to express an 
opinion that requires specialized medical or scientific 
knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, to the extent that the veteran 
suggests that literature suffices to link his current 
disabilities to his period of service, the Board points out 
that the literature is general in nature and does not purport 
to address the veteran's particular medical situation, and is 
otherwise too generic to constitute competent medical 
evidence in support of his claims.  Sacks v. West, 11 Vet. 
App. 314 (1998).

After review of all the evidence of record and for the 
reasons articulated, the Board concludes that the benefit-of-
the-doubt rule does not apply because the preponderance of 
the evidence is against the claims of service connection for 
peripheral neuropathy or any other disability of the upper 
and lower extremities on a direct basis, on the basis of 
presumptive service connection for a chronic disease and on 
the basis of presumptive service connection, resulting from 
exposure to Agent Orange.




ORDER

Service connection for a chronic bilateral upper extremity 
disability, claimed as due to Agent Orange exposure, is 
denied. 

Service connection for a chronic bilateral lower extremity 
disability, claimed as due to Agent Orange exposure, is 
denied. 



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


